UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2066


OLIVER WENDELL WATSON, JR.,

                Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:09-cv-00071-FPS-JSK)


Submitted:   February 24, 2011              Decided:   March 16, 2011


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Oliver Wendell Watson, Jr., Appellant Pro Se. Helen Campbell
Altmeyer, Assistant United States Attorney, Wheeling, West
Virginia;    Beverly    Hope     Zuckerman,    SOCIAL     SECURITY
ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Oliver     Wendell    Watson,       Jr.,   appeals    the     district

court’s order adopting the magistrate judge’s recommendation and

dismissing      his     disability       insurance      benefits        claim    with

prejudice and his supplemental security income benefits claim

without prejudice.         We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by     the   district    court.         Watson    v.    Astrue,    No.     5:09-cv-

00071-FPS-JSK (N.D. W. Va. Sept. 2, 2010).                      We dispense with

oral    argument      because    the    facts    and    legal    contentions     are

adequately     presented    in    the    materials      before    the    court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                          2